Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 13, 2017

The Court of Appeals hereby passes the following order:

A17A1424. KEVIN WEEKS v. HOMER BRYSON.

      Kevin Weeks pled guilty to five counts of armed robbery in 2005. In 2016,
Weeks, a prison inmate, petitioned the superior court for a writ of mandamus, seeking
credit for time served in pre-trial confinement. The superior court denied the petition.
Weeks then filed this direct appeal. We, however, lack jurisdiction.
      Judgments and orders granting or refusing to grant mandamus are generally
directly appealable. OCGA § 5-6-34 (a) (7). However, under the Prison Litigation
Reform Act, any appeal in a civil case that was initiated by a prisoner must come by
discretionary application. OCGA § 42-12-8. Because Weeks is incarcerated, he was
required to file a discretionary application. The failure to comply with the
discretionary appeals procedure requires dismissal of Weeks’s appeal. See Jones v.
Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997); Owens v. Hill, 295 Ga. 302, 304,
n. 4 (758 SE2d 794) (2014). This appeal is therefore DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/13/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.